The plaintiff in error, T.A. Griffin, was convicted on a charge of selling intoxicating liquors. His punishment was fixed at confinement in the county jail for 30 days, and that he pay a fine of $100. On December 9, 1916, the court rendered judgment and sentence in accordance with the verdict. From this judgment the defendant attempted to perfect an appeal by filing in this court on April 11, 1916, a petition in error with case-made. The Attorney General has filed a motion to dismiss the appeal herein for the reason that the appeal was not filed in this court within 120 days from the rendition of the judgment.
It appearing on the face of the record that said appeal was not filed within the time prescribed by the statute, the motion to dismiss will be sustained, and the cause remanded to the county court of Okfuskee county, with direction to enforce the judgment and sentence. *Page 300